10

11

12

13

14

15

16

17

18

12

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,

PRADYUMNA KUMAR SAMAL,

Defendant.

 

 

CASE NO. CR18-0214JLR

ORDER

The court enters the following non-sealed order in response to Defendant’s

supplemental motion for allocation of funds for forensic accountant. (Supp. Mot. (Dkt.

# 68).)

In his earlier motion for allocation of funds for forensic accountant (Mot. (Dkt.

# 63)), Defendant sought an order allocating $20,000.00 for completion of forensic

accounting services he allegedly could no longer afford. (See generally Mot. (Dkt.

# 63).) The court granted in part and denied in part the motion. (Order (Dkt. # 64).)

ORDER - 1

 
10

1]

I2

13

14

is

16

17

18

19

20

21

22

 

 

Defendant’s supplemental motion is as misguided as Defendant’s original motion.
The only justification for the supplemental motion is that the accountant has finished her
work. Without a material change in the facts, Defendant’s supplemental motion is
actually nothing more than a disguised motion for reconsideration.

Defendant’s supplemental motion is DENIED. Defendant’s lawyers, Ms. Emma
Scanlan (WSBA #37835) and Mr. Craig Suffian (WASD #52697) are cautioned that their
conduct is perilously close to sanctionable.

20
Dated this 23 day of August, 2019. i

\Se os
JAMES L./ROBART

United States District Judge

  
  
 

ORDER - 2

 
